Citation Nr: 1502958	
Decision Date: 01/21/15    Archive Date: 01/27/15

DOCKET NO.  12-07 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an increased rating for service-connected asbestos pleural disease, currently evaluated as 0 percent disabling (noncompensable).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel

INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service from January 1955 to December 1958, and from August 1961 to June 1965. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. 

In July 2014, the Veteran was afforded a Travel Board hearing at the RO before the Veterans Law Judge rendering this Remand.  38 U.S.C.A. § 7102(b) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At his July 2014 hearing, the Veteran testified that his service-connected respiratory disability had increased in severity since the May 2012 VA examination.  In September 2014, the Board directed that the Veteran be afforded VA examination to determine the current severity of the service-connected respiratory disability.  However, the August 2014 VA examination report discusses only 2009 pulmonary function test (PFT).  

The Board notes that findings from PFT testing conducted in 2010 through 2012 were not addressed.  

No PFT report dated in 2013 or 2014 is of record.  An opinion as to current severity of respiratory disability based on 2009 PFT results does not substantially comply with the September 2014 Remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

The October 2014 VA examination report states that the Veteran did not use oxygen.  However, as a matter of fact, the Veteran had oxygen available for use at the July 2014 Travel Board hearing.  The Veteran testified that he had used the oxygen for a substantial length of time, possibly a year, and that he obtained the oxygen through VA.  

The Board notes that oxygen for medical use is not generally available without a prescription, so development to reconcile the Veteran's visible appearance at his hearing with the medical evidence is required.

The October 2014 supplemental statement of the case (SSOC) discloses that no VA treatment records dated after July 2012 were associated with the electronic claims files, other than the VA examination report.  Limited private clinical records after July 2012, to include a January 2014 Emergency Room CT (computerized tomography) report showing COPD changes in the lung bases and plueral calcification in the right lung, were not addressed in the 2014 VA examination report.  Further development is required to reconcile the Board's observation that the Veteran had oxygen with him at the July 2014 hearing with the VA examiner's statement that the Veteran did not use oxygen.  The Veteran should be asked to authorize release of relevant private clinical records, and relevant VA records should be associated with the claims file.  The VA examiner should be asked whether medical evidence discloses the reason that oxygen was prescribed for the Veteran, how long the Veteran used oxygen, and when oxygen was discontinued, if, in fact, the Veteran is no longer using oxygen.  

In its September 2014 Remand, the Board directed that the examiner be informed that service connection was in effect for asbestos pleural disease.  The examiner who provided a VA examination report and addendum concluded that diagnostic studies did not confirm asbestosis, or other respiratory disorder such as COPD (chronic obstructive pulmonary disease).  The examiner should be asked to provide clarification of the opinion that it was less than likely COPD or other respiratory disorder was aggravated by asbestosis/asbestos plueral disease.  The clarification should recognize the fact, for VA benefits purposes, that service connection has been granted for asbestosis/asbestos plueral disease, since service connection for such disability has not been severed.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to submit, or identify and authorize release of, private clinical or non-clinical records (such as medical equipment orders or payment) from July 2012 to the present which show what private provider prescribed or authorized the Veteran to use oxygen, the medical reasoning underlying that prescription, and when oxygen was discontinued.  

In this regard, the Veteran is asked to obtain these records himself (if possible) in order to expedite the case. 

2.  Schedule the Veteran for a VA respiratory examination to determine the current severity of disability caused by his service-connected asbestos pleural disease/asbestosis.  All indicated evaluations, studies, and tests deemed necessary by the examiner to describe the current severity or symptoms should be accomplished, to include pulmonary function testing.

The examiner should be informed that service connection is in effect for asbestos pleural disease.  Service connection for that disability was granted effective in September 2004.  

The examiner should assign a diagnosis for each current respiratory disorder.  If the medical evidence establishes that the Veteran had a respiratory disorder during the pendency of this appeal (since April 2008), even if the disorder has now resolved, the examiner should identify each such disorder and indicate onset and resolution of the disorder.   

a).  The examiner should identify the current symptoms and severity of asbestos pleural disease/asbestosis, and should describe how symptoms of the disability have increased or decreased since the Veteran submitted his claim in April 2008, and when such increase(s) or decrease(s) in symptoms were presented.  The examiner should estimate the extent of the Veteran's respiratory impairment due solely to his service-connected asbestos pleural disease, and should explain the objective measure (PFT or other objective examination or symptoms) underlying that estimate.  This estimate should be expressed as a percentage. The examiner should state whether or not the estimate is beyond a reasonable doubt, and provide an explanation for his or her conclusion.

(b).  For each current respiratory disorder or respiratory disorder (other than service-connected asbestos pleural disease) manifested during the appeal period, the examiner should state whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that the disorder was caused or aggravated by service-connected disability.  Thus, for example, if there is one current respiratory disorder other than the service-connected asbestos pleural disease/asbestosis, and one respiratory disorder which arose in 2009 and resolved in 2013, the examiner should render two opinions regarding etiology and aggravation, one for each disorder other than service-connected asbestos pleural disease/asbestosis.  

If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that the examiner has exhausted the limits of current medical knowledge in answering the particular question(s).

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

"Aggravation" means a chronic or permanent worsening of the underlying condition (versus a temporary flare-up of symptoms) beyond its natural progression. 

4.  This appeal has been in process for more than 8 years, and have become complex.  The medical examination report, diagnostic studies conducted, and opinion(s) rendered should be carefully reviewed in light of the actions directed in this Remand and the discussion of the actions set forth in the body of the Remand, to determine the completeness, accuracy, and adequacy for rating purposes.

5.  This is a complex case.  Ensure that the development and Remand instructions have been fully and properly executed.  Any noncompliance found should be rectified with the appropriate development. 

6.  Readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he should be provided with an SSOC that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence, and applicable law and regulations considered.  The Veteran and his representative should be given an opportunity to respond.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




